DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claim 1 is allowed. The following is Examiner’s Statement of Reasons for Allowance.
		Independent product claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: A display substrate comprising: a data line extending in a first direction; a first transistor comprising a first channel area overlapping the data line and a first control electrode which overlaps the first channel area and extends along a profile of the first channel area in a plan view, an area of the first channel area that overlaps the first control electrode in the plan view being smaller than an area of the first control electrode; a scan line extending in a second direction crossing the first direction; a first voltage line which extends in the first direction and transfers a first driving signal; a first capacitor comprising an extension electrode which overlaps the first control electrode and extends in the second direction from the first voltage line; and a second capacitor comprising an overlap electrode overlapping the data line," as specifically structured and interrelated in the context of the claim. 
Although various prior art references (see, for example, Jeon '3721 and Kim '5156) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s), as structured and interrelated in the context of claim 1. 
The 4/1/2021 Terminal Disclaimer obviates the Double Patenting rejection of the claim of this application over claims of U.S. Pat. No. 10,553,661 to "Lee." 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814